Citation Nr: 0613014	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  98-03 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, 
which, in pertinent part, denied the veteran's application to 
reopen a claim of service connection for an eye disorder. 

Following appellate review in July 2002, the Board reopened 
the claim of service connection for an eye disorder.  
Pursuant to regulatory authority in effect at that time, the 
Board undertook additional development of the evidence.

The Board remanded the appeal to the RO in February 2004 for 
procedural purposes.  The case has been returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  The veteran's myopia, amblyopia and astigmatism are 
refractive errors of the eye; post-service medical evidence 
also shows congenital pendular nystagmus.

2.  There service medical records show no acquired eye 
disorder or injury to either eye.  

3.  There is no post-service medical evidence of an acquired 
eye disorder, to include glaucoma, cataracts, and a posterior 
vitreous detachment in the left eye, until decades after the 
veteran's separation from service, and there is no competent 
opinion linking a current acquired eye disorder to service. 




CONCLUSIONS OF LAW

1.  Myopia, amblyopia, astigmatism and congenital nystagmus 
are not diseases for VA compensation purposes.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303(c) (2005).

2.  An acquired eye disorder was not incurred in or 
aggravated by active service, nor may glaucoma be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.
In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  The 
veteran was not provided notice of the VCAA prior to the 
initial unfavorable RO decision.  This was because the 
initial RO decision preceded the date of the enactment of the 
VCAA.  The RO obviously could not inform the veteran of law 
that did not yet exist.  Moreover, in Pelegrini II, the Court 
of Appeals for Veterans' Claims also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  The Board finds that 
the veteran has not been prejudiced thereby as he has been 
fully informed of the provisions thereof as relevant to his 
claim and afforded the opportunity to identify relevant 
evidence.  VA has also taken all appropriate action to 
develop his claim.  The RO thereafter reviewed his case on 
more than one occasion, without imposing any greater hurdle 
to the grant of service connection due to the prior denial of 
the claim.  There is no prejudicial error resulting from the 
inability to notify the veteran of the VCAA until after the 
initial unfavorable decisions.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, VCAA letters 
in March 2004 and March 2005 provided the veteran with 
adequate notice as to the evidence needed to substantiate his 
claim and the evidence not of record that is necessary.  
These statements further advised the veteran that VA would 
attempt to obtain records of private medical treatment if the 
veteran identified the treatment and provided authorization 
to do so.  Simply put, the veteran was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b) (1).  The veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit any 
and all evidence relevant to the claim.  The failure to use 
the exact language of 38 C.F.R. § 3.159(b) (1) with respect 
to this "fourth element" was harmless, non-prejudicial error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claims.  The 
March 2004 and March 2005 VCAA letters specifically asked the 
veteran to tell the RO if he knew of any additional evidence 
he would like considered.  This request of the veteran 
implicitly included a request that if he had any pertinent 
information, he should submit it.  Quartuccio, supra.  VA has 
taken all appropriate action to develop the veteran's claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  Mayfield, supra.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the claimed eye disorder.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection for an eye disorder any 
questions as to the appropriate disability rating or 
effective date to be assigned is rendered moot.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  

There is no evidence of an acquired eye disorder during 
service.  There is indication of refractive errors and 
congenital nystagmus post-service but no finding indicative 
of an in-service superimposed eye injury.  There is no post-
service medical evidence of an acquired eye disorder until 
decades after the veteran's separation from service and the 
record is devoid of a competent opinion linking a current eye 
disorder, to include glaucoma, to any incident of or finding 
recorded during service.  Under these circumstances the 
evidence currently of record is adequate to adjudicate this 
appeal; there is no duty to provide an eye examination or 
medical opinion.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c) 
(4); see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant. Bernard, 
supra.  Adjudication of the claim may proceed, consistent 
with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 
(1991).

Factual Background

The veteran's service medical records show that he was 
examined prior to induction in September 1965.  His distant 
vision was recorded as 20/400 on the right, corrected to 
20/200; and 20/200 on the left, corrected to 20/20.  
Defective vision was listed in the summary of defects.  Right 
eye amblyopia was noted in a June 1966 treatment record.  
Notes from the eye clinic in November 1966 show that the 
veteran was having difficulty with a new prescription.  
Refraction on the right could not be improved.  The veteran 
complained of blurred vision.  The fundi were normal.  Slit 
lamp examination was normal.

On service separation examination psychiatric evaluation was 
again noted to be normal.  The veteran's distant vision was 
recorded as 20/400 on the right, corrected to 20/200; and 
20/400 on the left, corrected to 20/20.  His near vision was 
recorded as 20/200 on the right, corrected to 20/200; and 
20/200 on the left, corrected to 20/20.  In the summary of 
defects it was noted the veteran had myopia, astigmatism and 
amblyopia of the right eye.

A VA examination of the veteran's eyes was conducted in May 
1970.  The diagnosis was myopic astigmatism of both eyes.  
The examiner noted the axis of the prescription for the right 
eye appeared to be 20 degrees off from what it should be and 
the veteran had considerably better vision when that 
condition was corrected.

On VA neurological examination conducted in May 1970, no 
neurologic disorder was found.

In a July 1995 letter from a private neurologist, Dr. WRO, it 
was noted that neurologic examination was normal except for 
pendular nystagmus (abnormal movements of the eye) that had 
been present since birth.  

A July 1995 letter was received from Dr. JLR.  He wrote that 
the veteran had been his patient since August 1992 and that 
he has longstanding amblyopia in his right eye.  He also 
stated that the veteran had a posterior vitreous detachment 
in his left (dominant) eye which is compatible with episodic 
reduction in visual acuity.
A July 1995 letter was received from Dr. MDO, which included 
complaints of vision in the right eye.

An August 1995 statement was received from Dr. WPL.  He wrote 
that the veteran had restricted visual fields, low vision in 
the right eye and tunnel vision.

An August 1995 statement was received from Dr. EJO.  He wrote 
the veteran had amblyopia with accuracy of 20/200, "which 
made the right eye legally blind".  The left eye was 
corrected to 20/40 with a (illegible) correction.  He also 
had nystagmus, noted to be involuntary movements of the eyes 
causing difficulties in reading.

A June 1996 decision from the Social Security Administration 
showed that the veteran had a history of amblyopia in the 
right eye and a posterior vitreous detachment in the left 
(dominant) eye which is compatible with episodic reduction in 
visual acuity.

A VA examination of the eyes was performed in October 1996. 
The diagnoses included high myopia and amblyopia on the 
right.

Private medical treatment records dated from December 1980 to 
October 1981 were received.  Myopia was noted. 

In a March 1998 substantive appeal the veteran stated that 
his eye condition had started in service and that he had been 
treated for his eyes since service.  

A February 2000 VA treatment record noted a history of an 
ophthalmologic evaluation, which was reported to reveal 
cataracts and glaucoma.

In July 2002 the Board undertook additional development.  It 
was requested that additional medical treatment records 
should be obtained (in light of the February 2000 VA 
outpatient clinic note noted above indicating that the 
veteran had been treated for cataracts and glaucoma). 

Medical treatment records dated from June 1994 to March 2005 
were received from Dr. EJO which showed ongoing treatment for 
amblyopia.  Treatment records dated from 2004 showed 
diagnoses of glaucoma.  
 
Analysis

Service connection may be established for disability due to 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may also be granted for glaucoma when it 
is manifested to a compensable degree within one year 
following discharge from active service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

Under 38 C.F.R. § 3.303(c) (2005) congenital or developmental 
disorders, including refractive errors of the eyes, are not 
diseases or injuries for the purpose of VA disability 
compensation.  As refractive error of the eye is not, by law, 
a disease or injury, it requires more than an increase in 
severity during service in order to warrant a grant of 
service connection.  There is a lack of entitlement under the 
law to service connection for refractive error of the eye, 
unless the evidence shows that it was subject to a 
superimposed disease or injury during military service that 
resulted in increased disability.  See VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990) (holding that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail).

The veteran's visual disorders include myopia, amblyopia, 
astigmatism, cataracts, posterior vitreous detachment in the 
left eye and glaucoma.  There is also medical evidence of 
nystagmus, which is arguably a finding rather than a 
disability but, in any event, it has been assessed as 
congenital in nature.  Specifically, the veteran's private 
neurologist reported in July 1995 that the veteran had 
pendular nystagmus which had been present since birth.  The 
evidence in this case does not show that any superimposed 
disease or injury occurred during military service that 
resulted in increased disability of a refractive error or 
nystagmus.  As refractive error of the eye or congenital 
nystagmus may not be considered a disease or injury according 
to VA law, and as there is no competent medical evidence of a 
superimposed disease or injury during service that resulted 
in a decrease in visual acuity, service connection is not 
warranted.  38 C.F.R. § 3.303(c); VAOPGCPREC 82-90.  

With regard to the glaucoma, it was first referenced in a 
February 2000 VA treatment record and 2004 private treatment 
records shows that it was diagnosed almost 37 years after the 
veteran's separation from active service.  There is no 
medical evidence or opinion showing that the veteran's 
glaucoma is otherwise linked to any incident of active 
service.  The veteran's cataracts and a posterior vitreous 
detachment in the left eye were also first diagnosed decades 
after service and there is no competent evidence or opinion 
that suggests a nexus between cataracts or a posterior 
vitreous detachment in the left eye and service.  As to the 
absence of any medical evidence of glaucoma for more than 37 
years post-service, or cataracts and a posterior vitreous 
detachment in the left eye for decades post-service, the 
United States Court of Appeals for the Federal Circuit has 
determined that it is proper to consider a lengthy period of 
absence of complaints; negative evidence can be considered in 
weighing the evidence.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).  

The Board acknowledges the contentions raised by the veteran 
attesting to his visual disorders.  However, as a layperson, 
he is not competent to provide probative medical evidence on 
a matter such as the diagnosis or etiology of a claimed 
medical condition.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the service medical records show no acquired eye 
disorder or injury to either eye; there is no post-service 
medical evidence of an acquired eye disorder, to include 
glaucoma, cataracts, and a posterior vitreous detachment in 
the left eye, until decades after the veteran's separation 
from service; and there is no competent opinion linking a 
current acquired eye disorder to service.  The preponderance 
of the evidence is against the claim.  Accordingly, service 
connection for an eye disorder is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

As the preponderance of the evidence is against the claim, 
the doctrine of reasonable doubt is not applicable and 
service connection for an acquired eye disorder must be 
denied.  38 U.S.C.A. § 5107(b); also see, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an eye disorder is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


